— Orders, Family Court, New York County (Mary Bednar, J.), entered on or about January 10, 1992, terminating respondent’s parental rights to Wesley F. and over Queen Talisha F., and transferring custody of the children to the City’s Commissioner of Social Services and to petitioner St. Christopher Ottilie, unanimously affirmed, without costs.
The record establishes that petitioner satisfied its statutory obligation to make diligent efforts to encourage and strengthen the respondent mother’s relationship with the children (see, Matter of Jamie M., 63 NY2d 388, 390), but that respondent failed completely to plan for their future. Petitioner referred respondent to several programs to assist respondent but she failed to complete them. This failure, together with respondent’s failure to plan for the children’s future, supports the finding of permanent neglect (see, Matter of LeBron, 140 AD2d 276). Moreover, the Family Court properly concluded that the best interests of the children required that custody rights be transferred to the Commissioner and to petitioner for adoption purposes. Testimony established that the foster mother had formed a strong bond with the children and respondent conceded that she was in no condition to care for them. Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Rubin, JJ.